Citation Nr: 9917260	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97- 00643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome, claimed as service connection for neck and back 
conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.  

This matter comes to the Board from a March 1996 decision by 
the VA RO that denied service connection for neck and back 
conditions.  In October 1996, the RO continued the denial of 
the veteran's claim, recharacterized as entitlement to 
service connection for myofascial pain syndrome, claimed as 
service connection for neck and back conditions.  


REMAND

The veteran's claim for service-connection for myofascial 
pain syndrome is well grounded, meaning not inherently 
implausible, and there is a further VA duty to assist her in 
developing the facts pertinent to her claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.103(a), 
3.159 (1998); Littke v. Derwinski, 1 Vet.App. 90 (1990).

The veteran was in a motor vehicle accident in February 1993 
during service, and the service medical records show numerous 
complaints of neck and back pain for the remainder of service 
which ended in August 1995.  Assessments during service 
included neck and low back pain or strain, and somatic 
dysfunction.  A November 1995 VA compensation examination 
noted no objective signs of a neck or low back disorder, 
including no objective signs of pain.  Since the VA 
examination, the veteran has submitted a report of an April 
1996 examination by Glen Nichols, M.D., who indicated he had 
reviewed the history, noted palpable tenderness of the neck 
and back muscles, and diagnosed myofascial pain syndrome.  
This examination and diagnosis appears to conflict with the 
earlier VA examination. 

The veteran's representative has noted that the VA 
examination was apparently conducted without access to the 
veteran's claims folder and has requested that another VA 
examination, with review to the claims file, be conducted.  
The Board concurs another VA examination is warranted.  Any 
additional post-service medical records should also be 
obtained.

Accordingly the claim is remanded for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated her for neck and back complaints 
since her August 1995 release from active 
duty.  Following the procedures of 38 
C.F.R. § 3.159, the RO should obtain the 
related treatment records that are not 
already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
ascertain the nature and etiology of her 
complaints of neck and back pain.  The 
claims folder should be provided to and 
reviewed by the doctor.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should provide a diagnosis for the 
veteran's current complaints of neck and 
back pain, should indicate whether or not 
the veteran has myofascial pain syndrome 
(fibromyalgia), and should provide a 
medical opinion as to whether or not the 
current diagnosis is etiologically 
related to signs and symptoms shown in 
the service medical records.

3.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for myofascial pain syndrome.  
If the claim is denied, the veteran and 
her representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









